130 Ga. App. 778 (1974)
204 S.E.2d 515
ATLANTA BLUE PRINT & PHOTO REPRODUCTION COMPANY
v.
KEMP et al. (two cases).
48852, 48853.
Court of Appeals of Georgia.
Argued January 15, 1974.
Decided February 5, 1974.
Powell, Goldstein, Frazer & Murphy, E. A. Simpson, William T. Clark, for appellant.
Rich, Bass, Kidd & Broome, Casper Rich, William F. C. Skinner, Jr., Henning, Chambers & Mabry, E. Speer Mabry, Walter B. McClelland, for appellees.
STOLZ, Judge.
In these actions by Mr. and Mrs. Kemp against the defendant company and its employee, Norris, for damages arising out of a collision between the plaintiffs' automobile and the truck of the defendant company driven by its defendant employee, the trial judge erred in overruling the defendant employee's motion for summary judgment.
Here, as in the case of Price v. Star Service &c. Corp., 119 Ga. App. 171 (166 SE2d 593), the inference that the truck was being operated by the employee within the scope of his duty and employment, was rebutted by the positive, uncontroverted testimony of the employee that he was not at the time in question on any mission in behalf of his employer or in the course of his employment, but that he was on a purely personal mission (here, he was in a motorcade taking his family to a Little League football game on his day off, not having been able to start his personal automobile).
The fact that the defendant employer's name was printed on the exterior of the truck, thereby possibly conferring some incidental benefit to the employer by way of advertisement, does not make *779 the use within the employee's scope of employment. See Brennan v. National NuGrape Co., 106 Ga. App. 709, 711 (128 SE2d 81). Neither this benefit nor any benefit from the garaging of the truck at the employee's home can afford any basis for the imposing of liability, since the undisputed evidence that the employee was on a purely personal mission at the time, is controlling. Price, supra, p. 176; Buffalo Holding Co., Inc. v. Shores, 124 Ga. App. 868 (1) (186 SE2d 339) and cits. For this reason, the dispute as to the employee's permission to use the truck for his personal purposes, did not raise a genuine issue of material fact.
Judgment reversed. Hall, P. J., and Deen, J., concur.